Citation Nr: 0022839	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left femur sustained during 
hospitalization at a Department of Veterans Affairs (VA) 
facility in February 1992, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
July 1956.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
VA regional office (RO) in Newark, New Jersey, which denied 
the benefit sought.

In June 1997, the Board remanded this case for additional 
development.  It is now back before the Board for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for correct disposition 
of this appeal has been obtained by the RO.

2.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of injuries he sustained 
during VA hospitalization in February 1992 was received by VA 
in September 1992.

3.  On February 5, 1992, while hospitalized at VA Hospital in 
Lyons, New Jersey, for delirium, the veteran sustained a 
fracture of the left femur.

4.  The medical evidence indicates that it is as likely as 
not that the fracture of the left femur that the veteran 
incurred in February 1992 while hospitalized at a VA facility 
was the result of VA hospitalization and attributable to 
circumstances of hospitalization.

CONCLUSION OF LAW

The veteran had additional disability from a left femur 
fracture that as likely as not resulted from VA 
hospitalization in February 1992, and the appellant is 
therefore entitled to accrued benefits for such disability 
under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 
1151, 5107, and 5121 (West 1991); 38 C.F.R. §§ 3.102, 3.358, 
3.800, and 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct or 
failure to follow instructions, and the disability was caused 
by VA hospital care, medical or surgical treatment, then 
compensation shall be awarded in the same manner as if the 
additional disability was service-connected.  See also 38 
C.F.R. §§ 3.358(a) and 3.800(a) (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  The 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).

Earlier interpretations of the pertinent statute and 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court), in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, see Brown v. 
Gardner, 513 U.S. 115 (1994).

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
Supp. 1997); see also VAOPGCPREC 40-97.  Since the veteran's 
underlying claim was filed before October 1997, it must be 
adjudicated in accordance with the version of 38 U.S.C.A. § 
1151 in effect at that time.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required in 
order for this claim to be granted.

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 in September 1992.  Adjudication of the claim was 
deferred pending implementation of regulations.  The veteran 
then died in November 1994.  Upon the death of a veteran, 
periodic monetary benefits to which he was entitled at death 
based on existing ratings or decisions or those benefits to 
which he was entitled based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 5121(c), the 
application for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991).

When the veteran died in November 1994, he had a pending 
claim for compensation under section 1151.  In February 1995, 
the appellant filed an application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits.  
A claim by a surviving spouse for DIC shall also be 
considered a claim for accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 1991). 

The threshold question here, as in any claim for VA benefits, 
is whether the claim is well grounded.  The requirements for 
a well-grounded claim under section 1151 are:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
See Jones v. West, 12 Vet. App. 460, 463-4 (1999).  A claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA hospitalization, or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

On January 30, 1992, the veteran was hospitalized at the VA 
facility in Lyons, N.J., due to increasing confusion, 
paranoia, and restlessness.  It was noted that he had a long 
list of medical problems, including osteoporosis.  Although 
he was admitted to the ward using a cane, the cane was taken 
away and given to his wife.  On January 30th, it was also 
noted that the veteran moved about slowly and seemed to 
irritate the younger veterans when he got in their way.  
During the first few days of hospitalization, the veteran was 
often fearful, confused, and nervous.  His insight and 
judgment were impaired.  He was, at times, delusional.  On 
January 31, 1992, he was placed in a Posey restraint for his 
own personal safety.  He was then administratively 
transferred to another ward on February 1, where it was noted 
that he remained confused and disoriented.  Over the next few 
days, the veteran continued to exhibit panic and fear of 
others, including the staff.  On February 3, he was again 
placed in restraints for his own safety.  Due to his 
behavior, he was under close monitoring.  On the evening of 
February 4, the veteran was in the dayroom as of 1800 hours 
(6:00 p.m.), and he remained there until at least 2200 hours 
(10 p.m.).  It was noted at both 6:00 p.m. and 10:00 p.m. 
that the veteran was ambulating around the dayroom with 
assistance, and it was further noted at 6:00 p.m. that his 
gait was steady.  There are no additional nursing entries 
between 10 p.m. on February 4 and discovery of the veteran in 
pain at 8:00 a.m. on February 5.

On February 5, 1992, a nursing note at 8:00 a.m. indicated 
that when staff attempted to take the veteran to the lab, he 
screamed about pain in the left hip area.  His trousers were 
cut off, and a physician was called to see him.  The 
physician's note at 8:30 a.m. indicated that the veteran's 
left thigh appeared swollen, and the history of severe 
osteoporosis was noted.  The physician indicated the 
possibility that the veteran had a pathologic fracture.  The 
nurse's note indicated that the veteran reported being 
pushed, but he had been observed constantly, and he was 
extremely paranoid and unreliable.  X-rays of the veteran's 
left leg showed a left femoral subtrochanteric fracture.  He 
subsequently underwent open reduction internal fixation with 
intramedullary rod placement on February 10.  Between 
February 5-10, the veteran continued to exhibit paranoid 
behavior, notably that he felt the hospital staff intended to 
harm and/or kill him.  Restraints were again used during this 
time period, as it was noted that the veteran was prone to 
injure himself and others.

The discharge summary for the hospitalization from 
January 30, 1992, to February 5, 1992, indicated that the 
veteran may have suffered a pathological femoral fracture, as 
he had severe osteoporosis.  From February 28, 1992, to 
August 14, 1992, the veteran was hospitalized at the VA 
Medical Center in Lyons, N.J., for rehabilitation.  The 
discharge summary indicated that the veteran had been in the 
psychiatric unit when he "fell and suffered a left femoral 
subtrochanteric fracture."  A social work progress note 
dated March 12, 1992, showed the veteran's account of being 
pushed and falling, thereby fracturing the left femur.

Prior to the veteran's death in November 1994, it was clearly 
established that he had residuals of injuries sustained in 
February 1992.  A fracture of the left femur was diagnosed on 
February 5, 1992, while he was at a VA hospital.  Medical 
evidence clearly relates subsequent left lower extremity 
disability to such injury.  Therefore, all elements of a well 
grounded/plausible § 1151 claim are shown.

Since the appellant presented a well-grounded claim, VA had a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The case was 
remanded for further development in June 1997; there is no 
indication that any records needed to properly adjudicate 
this claim remain outstanding. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

There is no indication that the veteran received substandard 
care from VA.  Nevertheless, under Gardner the law applicable 
to this claim is such that the lack of evidence of any 
negligence or lack of proper skill on the part of VA 
caregivers does not preclude entitlement to compensation 
under 38 U.S.C.A. § 1151.

The critical question here is whether the residual disability 
from a left femur fracture on February 5, 1992, was, in fact, 
the result of hospitalization.  That the injuries occurred 
while the veteran was hospitalized at a VA facility is 
insufficient to satisfy the requirement that they be "a 
result of hospitalization."  While the law applicable in 
this case does not require a showing of negligence or other 
wrongdoing on the part of VA, it does require proof of 
causation.  In other words, any claimed additional disability 
must be shown to have resulted from, and not merely to have 
been coincidental with, the VA hospitalization in question. 

In an opinion governing cases decided under the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, VA's 
Office of the General Counsel (GC) held that compensation 
under 38 U.S.C.A. § 1151 for injuries suffered "as the 
result of hospitalization" was not limited to injuries 
resulting from the provision of hospital care and treatment, 
but could encompass injuries unrelated to a program of 
medical treatment that resulted from risks created by any 
circumstances or incidents of hospitalization.  VAOPGCPREC 7-
97.  GC noted that the term "hospitalization" is not 
restricted to activities specifically related to care and 
treatment; rather, this term encompasses the entire program 
of maintaining or lodging a patient during the period of 
hospitalization.  GC also distinguished between cases where 
an injury was caused by a condition or circumstance of 
hospitalization and cases where an injury was merely incurred 
coincident with hospitalization "but due to some other 
cause."  Deciding whether injuries suffered are the "result 
of hospitalization" for purposes of 38 U.S.C.A. § 1151, it 
is necessary to determine the cause or risks which 
precipitated the event and injuries and then to determine 
whether such causes or risks arose from the claimant or from 
the conditions or circumstances of hospitalization.  Injuries 
resulting from risks personal to the claimant are not 
compensated.  GC stated that this category included injuries 
due to pre-existing or "idiopathic" conditions of the 
claimant.  However, relying on additional precedent 
applicable to workers' compensation claims, the General 
Counsel went on the state that, "[e]ven if the cause of [an 
incident] is idiopathic in nature, the injuries sustained in 
the [incident] may be considered to result from 
hospitalization if the conditions or circumstances of the 
hospitalization contributed to heighten the effect of the 
[incident], or created an 'additional risk of injury.'"  

GC noted that it was "probably impossible to state a general 
rule for determining whether such a causal connection is 
present in any given case," but also noted that "[i]f the 
circumstances or conditions of hospitalization gave rise to 
the risks out of which the injury arose, the injury may be 
considered to have resulted from the hospitalization."  In 
making that determination, considerations include identifying 
the specific cause of the incident causing the injury and 
ascertaining whether that cause is attributable to the 
circumstances and conditions of the hospitalization. 

Precedent decisions of VA's General Counsel are binding on 
decisions of the Board.  See 38 U.S.C.A. § 7104(c) (West 
1991).  Although VAOPGCPREC 7-97 was issued during the 
pendency of the appeal, its precedents must be given full 
force and effect immediately.  Tobler v. Derwinski, 2 Vet. 
App. 8 (1991).  

The basis of the RO's denial of this claim was that (a) the 
veteran's left femur fracture resulted from his osteoporosis, 
and (b) that the fracture resulted from a fall, and the 
veteran had "imbalance secondary to end stage cirrhosis."  
As for the second point, the RO misconstrued the medical 
evidence.  The veteran was hospitalized for electrolyte 
imbalance, and there are references in the hospitalization 
notes, prior to incurrence of the left femur fracture, that 
his gait was steady.  In fact, his cane was taken from him 
and given to his wife, and he was permitted to ambulate about 
the ward.

Construing 38 U.S.C.A. § 1151 as covering the circumstances 
of hospitalization beyond medical care, see VAOPGCPREC 7-97, 
it is reasonable to ascribe the veteran's disability from the 
February 5, 1992, injuries to a condition or circumstance of 
VA hospitalization when the evidence clearly shows ability to 
ambulate prior to the injury and inability to ambulate 
subsequent to that injury.  Something had to have happened in 
between to cause not only the femur fracture, but also the 
veteran's inability to walk.  Medical professionals involved 
in the veteran's treatment at the time of the injury in 
February 1992 concluded that the injury was consistent with a 
fall.  A pathological fracture was, at the time, considered a 
possibility, not a definitive diagnosis or conclusion.  
Osteoporosis is a reduction in the quantity of bone, 
resulting in bone trabeculae that are scanty, thin, and 
without osteoclastic resorption.  Stedman's Medical 
Dictionary at 1270 (26th ed. 1995).  A pathological fracture, 
such as that referred to in the VA records, means a fracture 
that occurs at a site weakened by preexisting disease, such 
as the veteran's osteoporosis.  Id. at 687.

On the other hand, a VA physician reviewed the claims file in 
1999 and stated that the medical evidence showed the veteran 
was quite debilitated, osteoporotic, and prone to injuries, 
and concluded, "it is entirely conceivable and likely that 
this injury was merely coincident with the patient's 
hospitalization and caused by the osteoporosis." 

From the discovery of the fracture in February 1992, the 
veteran immediately told medical staff that this was incurred 
after another individual pushed him.  Based on 
contemporaneous personal observation of the veteran, medical 
professionals discounted his statements as unreliable, and 
stated that he was under close observation and often in 
restraints.  In fact, the veteran was not always in 
restraints.  There is a notation the evening before the 
fracture was diagnosed that he was ambulating around the 
dayroom, albeit with assistance.  It is clear that he was not 
constantly monitored; the medical staff could not provide an 
explanation of the circumstances of the femur fracture.  The 
veteran related that he fell after being pushed by another 
patient; it is entirely possible that this occurred when he 
was not being observed, as he was allowed to interact with 
other patients in the dayroom, and it was noted specifically 
that the younger patients were "irritated" with his slow 
movement.  He was in the dayroom for several hours the 
evening before the fracture was diagnosed, and that there is 
a gap of three hours in the nursing notes from 7-10:00 p.m. 
on February 4 and a ten-hour gap between 10:00 p.m. and 8:00 
a.m., leaving unexplained how he ended up immobile in bed. 

There is nothing to counteract the veteran's statement that 
he was pushed.  There are no sworn statements from medical 
professionals responsible for the veteran's care in February 
1992 indicating that such an event could not have happened or 
did not happen.  There is only a statement that the veteran 
was unreliable.  While the medical evidence does show that at 
times the veteran was delusional, this does not mean that he 
was not competent to report being pushed by another 
individual.  His account is entitled to probative value when 
there is no evidence contradicting his statement.  Regardless 
of the veteran's periods of delusions, he did not "imagine" 
or "make up" a fracture; that was an objective finding.

Although there is some question as to the role the veteran's 
osteoporosis may have played in the development of the left 
femur fracture, the evidence does not show that the fracture 
was a spontaneous event with no event as a precipitating 
factor.  The veteran's account of a fall due to a push is a 
rational uncontradicted explanation of an event/injury to 
which a fracture may be attributed.  It is an injustice to 
the veteran (and the appellant) to discount his explanation, 
and instead to rely entirely on speculation regarding the 
fracture's cause.  

The Board is unwilling to ascribe the veteran's additional 
disability resulting from the left femur fracture entirely to 
his osteoporosis when there is medical evidence indicating 
that the fracture resulted from a fall, which supports his 
statements that he was pushed.  It is, at least, equally 
possible that the fracture did result from a fall, regardless 
of whether the fall was precipitated by being pushed or being 
unsteady. Such intervening event happened while the veteran 
was in a VA hospital.  It is, therefore, at least as likely 
as not that the left femur fracture diagnosed in 1992 was 
proximately due to or the result of VA hospitalization and 
treatment in 1992.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).  Having reviewed the evidence in this case, the 
Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
Accordingly, the Board finds that residuals of the left femur 
fracture resulted from VA hospitalization, and that the 
veteran was entitled to benefits under § 1151 for such 
disability.  Since he died while the claim was pending, and 
the appellant timely filed a claim for accrued benefits, she 
has established entitlement to the benefit sought.   


ORDER

Entitlement to accrued benefits under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left femur sustained during 
hospitalization at a VA facility in February 1992 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

